The appellant was indicted by a grand jury duly impaneled in the Circuit Court of Jackson County for the offense of rape; was tried and convicted and his punishment fixed by the jury at life imprisonment in the penitentiary. He did not take a bill of exceptions, but appealed from the judgment of conviction on the record proper.
We have examined the record for errors and find none. The proceedings are in all things regular, and the judgment of conviction and sentence will be affirmed.
It is so ordered.
Affirmed.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.